PD-0587-15
                                                                 COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                               Transmitted 6/19/2015 10:28:12 AM
                                                                  Accepted 6/19/2015 2:44:01 PM
                                 PD-0587-15                                       ABEL ACOSTA
                                                                                          CLERK
             IN THE COURT OF CRIMINAL APPEALS OF
                     THE STATE OF TEXAS

__________________________________________________________________

                          ANDREW OLEVIA JONES

                                  Appellant,

                                     vs.

                          THE STATE OF TEXAS

                              Appellee
 ________________________________________________________________

       Petition for Discretionary Review from the First Court of Appeals
      No. 01-14-00501-CR, affirming the conviction of Cause No. 1390646
                  338th District Court of Harris County, Texas
                   Honorable Brock Thomas, Judge Presiding

__________________________________________________________________

                                                ALEXANDER BUNIN
                                                Chief Public Defender,
                                                Harris County, Texas
                                                ________________________
                                                MELISSA MARTIN
                                                Assistant Public Defender
                                                Harris County, Texas
                                                TBN. 24002532
          June 19, 2015                         1310 Prairie, Suite 980
                                                Houston, TX 77002
                                                Phone: (713)274-6709
                                                Fax: (713)437-4319
                                                melissa.martin@pdo.hctx.net

                                                Attorney for Appellant
             IDENTITY OF PARTIES AND COUNSEL


APPELLANT:                         Andrew Olevia Jones
                                   TDCJ# 01930243
                                   Eastham Unit, TDCJ
                                   2665 Prison Road #1
                                   Lovelady, TX 75851


TRIAL PROSECUTOR:                  Jim O’Donnell
                                   Assistant District Attorney
                                   Harris County Texas
                                   1201 Franklin St, 6th Floor
                                   Houston, TX 77002


DEFENSE COUNSEL AT TRIAL:          Thomas Joseph Lewis
                                   Attorney at Law
                                   1602 Washington Ave
                                   Houston, TX 77007


COUNSEL ON APPEAL FOR APPELLANT:   Melissa Martin
                                   Assistant Public Defender
                                   Harris County TX
                                   1201 Franklin St, 13th Floor
                                   Houston, TX 77002
                                   melissa.martin@pdo.hctx.net


PRESIDING JUDGE:                   Hon. Brock Thomas
                                   338th District Court
                                   Harris County, TX
                                   1201 Franklin St, 15th Floor
                                   Houston, TX 77002




                            ii
                                                   TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL ...................................................................................ii

TABLE OF CONTENTS .............................................................................................................iii

INDEX OF AUTHORITIES ....................................................................................................... iv

STATEMENT OF THE CASE ..................................................................................................... 1

STATEMENT OF PROCEDURAL HISTORY .............................................................................. 1

STATEMENT REGARDING ORAL ARGUMENT ...................................................................... 1

GROUND FOR REVIEW ........................................................................................................... 1
    THE COURT OF APPEALS ERRED IN DISMISSING MR. JONES’S APPEAL
    BECAUSE, AS ARGUED IN HIS BRIEF ON APPEAL, THE TRIAL COURT’S
    CERTIFICATION OF RIGHT TO APPEAL WAS DEFECTIVE IN STATING THAT
    HE HAD WAIVED HIS RIGHT TO APPEAL. MR. JONES BELIEVES THE COURT
    OF APPEALS INCORRECTLY APPLIED THIS COURT’S DECISION IN EX PARTE
    BROADWAY, 301 S.W.3D 694 (TEX. CRIM. APP. 2009) AND FAILED TO
    FOLLOW EX PARTE DELANEY, 207 S.W.3D 794 (TEX. CRIM. APP. 2006),
    WHICH MORE APTLY FITS THE CIRCUMSTANCES OF MR. JONES’S PLEA.

ARGUMENT

     A. PERTINENT RECORD DOCUMENTS ........................................................................... 2

     B. THE COURT OF APPEALS’ RATIONALE FOR DISMISSAL .......................................... 3

     C. APPELLANT’S RESPONSE ............................................................................................ 4

PRAYER .................................................................................................................................... 6

CERTIFICATE OF SERVICE ...................................................................................................... 7

CERTIFICATE OF COMPLIANCE ............................................................................................. 8

APPENDIX


                                                                     iii
                                         INDEX OF AUTHORITIES

Cases


Ex Parte Broadway, 301 S.W.3d 694 (Tex. Crim. App. 2009)............................ 2, 4, 5, 6

Ex Parte Delaney, 207 S.W.3d 794 (Tex. Crim. App. 2006) .............................. 2, 4, 5, 6
Jones v. State, 01-14-00501-CR, 2015 WL 1734910, at *2 (Tex. App.—Houston [1st Dist.]
         Apr. 14, 2015, no. pet. h.) ...............................................................................1

Jones v. State, 01-14-00510-CR, 2015 WL 505179, at *1 (Tex. App.—Houston [1st Dist.]
         Feb. 5 2015, no pet.) .................................................................................................. 4




                                                                iv
                                 Statement of the Case

       On March 19, 2014, appellant Andrew Olevia Jones entered a guilty plea without

an agreed recommendation from the state (C.R. at 53). After a hearing on a

Presentence Investigation Report on May 14, 2015, the trial court sentenced him to 15

years in the Institutional Division of the Texas Department of Criminal Justice (C.R. at

(C.R. at 91). He timely filed a notice of appeal on June 4, 2014 (C.R. at 94).

                           Statement of Procedural History

       Appellant’s brief was filed on November 18, 2014 and the state responded with

a motion to dismiss the appeal on the basis that appellant had waived his right to appeal.

The First Court of Appeals agreed with the state and dismissed the appeal in a

memorandum opinion issued April 14, 2015. Jones v. State, No. 01-14-00501-CR, 2015
WL 1734910 (Tex. App.—Houston [1st Dist.], not designated for publication). A

motion to extend time to file a Petition for Discretionary Review until June 15, 2015

was granted by this Court on May 15, 2015 and this Petition is being filed within 15

days of that date and is therefore timely filed.

                        Statement Regarding Oral Argument

       Appellant waives oral argument.

                                  Ground for Review

       The court of appeals erred in dismissing Mr. Jones’s appeal because, as argued in

his brief on appeal, the Trial Court’s Certification of Right to Appeal was defective in

stating that he had waived his right to appeal. Mr. Jones believes the court of appeals
                                             1
incorrectly applied this Court’s decision in Ex Parte Broadway, 301 S.W.3d 694 (Tex.

Crim. App. 2009) and failed to follow Ex Parte Delaney, 207 S.W.3d 794 (Tex. Crim.

App. 2006), which more aptly fits the circumstances of Mr. Jones’s plea.

                                        Argument

A.     Pertinent Record Documents

       Mr. Jones pleaded guilty to an aggravated assault of a family member, with a prior

conviction for aggravated assault of a family member, a second-degree felony and one

prior felony enhancement for aggravated robbery. His punishment range, therefore,

was five years to 99 years, or life in prison (C.R. at 53).

       Mr. Jones signed the standard plea of guilty form, entitled “Waiver of

Constitutional Rights, Agreement to Stipulate, and Judicial Confession,” on which a

second felony enhancement paragraph was crossed out (C.R. at 54, copy of plea papers

attached as Appendix). The last paragraph of the second page of that form states:

       I intend to enter a plea of guilty and the prosecutor will recommend that
       my punishment should be set at_____________________________
       _____________________________________________________
        WOAR (handwritten)
       ____________________________________________________
       and I agree to the recommendation. I waive any further time to prepare
       for trial to which I or my attorney may be entitled. Further, I waive any
       right of appeal which I may have should the court accept the foregoing
       plea bargain agreement between myself and the prosecutor.

(C.R. at 54).

       In addition, Mr. Jones initialed and signed the standard “Plea Admonishments”

form, which includes the following paragraph:
                                              2
          3.     PERMISSION TO APPEAL: If the punishment assessed by the
          Court does not exceed the punishment recommended by the prosecuting
          attorney and agreed to by you and your attorney, the Court must give its
          permission to you before you can appeal any matter in the case, except for
          matters that were raised by written motion filed prior to trial.

(C.R. 57-58).

          Mr. Jones and his attorney signed the Trial Court’s Certification of Defendant’s

Right to Appeal, which indicates “the defendant has waived the right to appeal.” (C.R.

at 60).

          Following the Certification in the Clerk’s Record is a document with no title that

records the case number, the defendant’s name, “Plea information” (C.R. at 61), and

the prosecutor’s name. On the lines following “Plea information” is handwritten

“Abandon one e (circled) ¶, plead to PSI WOAR.”

B.        The Court of Appeals’ Rationale for Dismissal

          The Court of Appeals bases its decision to dismiss the appeal on the boilerplate

language at the bottom of the standard plea form: “Further, I waive any right of appeal

which I may have should the court accept the foregoing plea bargain agreement

between myself and the prosecutor” and the document indicating that the state

abandoned one of the enhancement paragraphs and the plea would be without an

agreed recommendation.

          The document provides that the plea was entered without an agreed
          recommendation as to punishment and strikes the second enhancement
          paragraph regarding Jones's prior felony conviction for possession of a
          controlled substance. The plea paperwork also includes another document

                                              3
      from the State memorializing its agreement to drop the enhancement in
      exchange for Jones's plea without an agreed recommendation
Jones v. State, 01-14-00501-CR, 2015 WL 1734910, at *2 (Tex. App.—Houston [1st Dist.]

Apr. 14, 2015, no. pet. h.)

      Further the court relies on Broadway for the proposition that “A defendant may

knowingly and intelligently waive his appeal as part of a plea, even when sentencing is

not agreed upon, where consideration is given by the State for that waiver.” Broadway,
301 S.W.3d at 699. And the court cites its own, unpublished opinion, another Jones v.

State, to state: “(When a defendant waives his right of appeal in exchange for

consideration from the State, his waiver is made knowingly, intelligently, and voluntarily

and he may not appeal any matters unless the trial court first grants permission.)” Jones

v. State, 01-14-00510-CR, 2015 WL 505179, at *1 (Tex. App.—Houston [1st Dist.] Feb.

5 2015, no pet.)

C.    Appellant’s Response

      In Broadway, this Court distinguished the circumstances of the plea in that case

from those in Delaney.

      In Ex parte Delaney, 207 S.W.3d 794, 795–96 (Tex.Crim.App.2006), the
      defendant chose a similar procedural strategy; he pled guilty without an
      agreed recommended sentence, waived his right to appeal, and waived his
      right to a jury trial.6 The issue considered by this Court was whether the
      waiver of the right to appeal was made voluntarily, knowingly, and
      intelligently given the following circumstances: (1) the defendant signed
      the waiver before final adjudication and sentencing; (2) the waiver was not
      bargained for; and, (3) punishment was uncertain when the waiver was
      signed, but the range of punishment for the offense was known. Id. at 796.
      We held that a pre-trial or pre-sentencing waiver of the right to appeal is
                                            4
      not voluntary, knowing, and intelligent when the consequences of the
      waiver are not known with certainty. Id. at 799.

Ex parte Broadway, 301 S.W.3d 694, 697 (Tex. Crim. App. 2009).

      In Broadway, the defendant had rejected a plea bargain and pursued going to the

judge without an agreed recommendation in hopes of being granted deferred

adjudication. The trial court had made findings of facts and conclusions of law after a

writ hearing, in which he found that the state had been unwilling to allow the defendant

to waive a jury trial. This Court held that there had been a bargain because the defendant

“induced” the state to permit him to waive a jury trial in exchange for his waiver of

appeal. Id at 697-98.

      In contrasting its decision in Broadway to that in Delaney, the Court stated:

      In Delaney, we concluded that the defendant's waiver of appeal was not
      made voluntarily, knowingly, and intelligently because the consequences
      of the waiver were not “known with certainty.” Delaney, 207 S.W.3d at 799.
      Though it was not a plea-bargain case, our opinion endorsed a plea
      agreement that identified the actual punishment or maximum punishment;
      but, we stated, “simply knowing the range of punishment for the offense
      is not enough to make the consequences of a waiver known with certainty,
      because it still does not allay the concern that unanticipated errors may
      occur at the punishment phase of trial.” Id.

Broadway, 301 S.W.3d at 698.



      There is nothing in the documents described above, or anywhere else in the

record, that Mr. Jones induced the state to abandon one of the enhancements against

its by agreeing to waive his appeal so he could attempt to obtain deferred adjudication.

                                            5
There is no mention in any document, nor in the reporter’s record, that he refused a

plea bargain until the state agreed to let him waive his jury trial.

       The document following the plea containing “Plea information” is just that—

information—it memorializes no bargained-for agreement.

       Just as in Delaney, appellant signed the guilty plea including the “waiver” prior to

sentencing, the waiver was not bargained for, and punishment was uncertain when it

was signed. In this case, it was even more uncertain than in Delaney because at the plea,

the trial court misstated the range of punishment as from two to 20 years (2 R.R. at 5).

Further, the trial court stated: “This case is a plea without an agreed recommendation.

That means it is what it says, that there is not an agreement between you and the State

as to what the resolution of this case should be. Do you understand that?” (2 R.R. at 7-

8).

       Broadway does not stand for the proposition that any time the state permits the

defendant to make an open plea there is consideration. If it did, this Court would have

overruled Delaney but instead, it very specifically distinguished the two cases.

                                          Prayer

       Mr. Jones respectfully asks this Court to grant review, order briefing on the

merits, and issue an opinion as to whether the court of appeals misapplied this court’s

opinion in Broadway and erred in dismissing his appeal.




                                             6
                                        Respectfully Submitted,

                                        ALEXANDER BUNIN
                                        Harris County Public Defender

                                        /s/ Melissa Martin
                                        ______________________________
                                        MELISSA MARTIN
                                        Assistant Public Defender
                                        1201 Franklin, 13th Floor
                                        Houston, TX 77002
                                        Phone 713-274-6709
                                        Fax 713-437-4319
                                        Texas Bar No. 24002532
                                        melissa.martin@pdo.hctx.net




                          CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing Petition for Discretionary Review was e-

served to Alan Curry, Assistant District Attorney, Harris County Texas and to the State

Prosecuting Attorney.

                                        /s/Melissa Martin
                                        _______________________________
                                        MELISSA MARTIN




                                          7
                       CERTIFICATE OF COMPLIANCE


      Pursuant to proposed Rule 9.4(i)(3), undersigned counsel certifies that this brief
complies with the type-volume limitations of Tex. R. App. Proc. 9.4(e)(i).
1.      Exclusive of the portions exempted by Tex. R. App. Proc. 9.4 (i)(1), this brief
contains 1,552 words printed in a proportionally spaced typeface.
2.    This brief is printed in a proportionally spaced, serif typeface using Garamond
14 point font in text and Garamond 12 point font in footnotes produced by Microsoft
Word software.
3.      Upon request, undersigned counsel will provide an electronic version of this
brief and/or a copy of the word printout to the Court.
4.   Undersigned counsel understands that a material misrepresentation in completing
this certificate, or circumvention of the type-volume limits in Tex. R. App. Proc. 9.4(j),
may result in the Court's striking this brief and imposing sanctions against the person
who signed it.


                                                /s/ Melissa Martin
                                                ____________________________
                                                MELISSA MARTIN




                                            8
                                                                                                      ~,




"     1 understand the above allegations and' I ,confess .that ~ey are true ~d that ~e acts alleged above were committed 9fl
           ,       ___ _ '.. :l~i~y z..?£,          2Of'2---~-     - ,-- -.. -                        ,
      In open court I consent ~o ,the "pral; and: written stipulation of evidence in th is case and to the introduction of affidavits, written statemen of
    witnesses, and other documentary evidence. I am s..ijt.isfjed that the a~orney representing me today in court has properly represented me and I
    have fi!lly ~iscu~,s,eo ~is case with him.

    I intend to enter ,a plea of g~iltyand the'prosec~tor-wHI   teco~end    that my pUIjishment shou1d be set at ~---'-_ _ _ _ _--::-:-...,...,,-:-:~-:-:--~




    and I agree to that rec,o,mmendation. I waive any further time to prepare for trial to which I or my attorney,may be entitled. Further, 1 waive any
    right of ~ppeal which I 'may have" should:th~ court accept the foregoing plea bargain agr~ement between myself and the prosecutor .


                                                                                  .-4ti~&d4fw ­
                                                                                       DEFENDANT
                                                                                        , ... ­  "




    Sworn to and   S~bscribed before me on_.---,-_~-.....J_\_lil--l/~(X~O_I_i. .·. . ;..,____
                                                                                          





                                                                                           ..   ~
    DEFENDANT'S ATIORNEY (PRINn                                                        SIGNATURE OF DEFENDANT'S ATIORNEY

      I cO!lsent to ~nd approve, the: above, waiver of trial by jury~d   stip~lation   of ~vidence




    This document was executed by the defe,ndant; his attorney, and the attorney representing the State, and then filed with the papers of the ase.
    The defendant then cam-e, before m.e,and l,ijpptoved the above and the defendant entered a plea of gujlty. After I admonished the defendant 0 the
    consequences of his piea, I asce$,iPed th_at'l1e entered it knowingly and voluntarily after discussing the case with his attorney. It appears tha the
    defendant is tiJ.e:ntllly competent: ,and the plea i.s free and voluntary. I find that the defendant's attorney is competent and has effecti ely
    represented the defendant in: this case. 'I infonned the defendaI1t that I would 110t exceed th~ agreed recommendation as to punishment.


                             ~C:!'iL ~ b                                                                   ­
                              OI8t'~~7j:l
                   771JJe:   NAN 19 201+
                 By'     ~.".,.c,.: '
                             O""t"" . .
                                 Oeillity
                                            ,r...... ,
                                                     ,              PLEJ\ OF GUILTY
                                                                                                                                            54
I   ~   ~                                                                               "\




~~                                                                                      J




                                              CAUSE NU~/[BER        } ~qa Coy,~ 


            THE STATE OF'TEXAS                                           IN THE 338 th DISTRICT COURT 


            v.                                                           OF

             ~tX-.,L.,) ~.)                                              HARRIS COUNTY, TEXAS

                                                      PLEA Ai>~IONtSH~IENTS

            Pursuant to Article 26,] 3 of the T~xas Coqe of Criminal Procedure, the Court hereby admonishes in
            writing the Defendant in the above-captioned cause of action as follows and instructs the Detendant to
            place his initials by each of the following admonitions to indicate that he fully understands each
            ~nftion.

            ~.              You are   ~harged wi th the felony criminal otfense of . A~:):.w \t     f6.....,,; Lr fk hl.e::­

                                                          :r;"'f¥€b#        ~lbl~
                   2.       The State moves to reduce such charge to the felony I misdemeanor offense of _ _ __



                        If convicted of this offense. you face the following range of punishment:

                    FIRST DEGREE F ONY: a tenn of life or any tcnn of not more than 99 years or less than 5
            years in the Institutional Oi . ion of the T. s Department of Criminal Justice and. in addition. a
            possible tine not to exceed $10. O.

                                              ~nhanced with one prior felony convi\:tion): a tenn of life or any
            term uf nOI more than 99 y rs or tess than 15 years in the fnstitutional Division of the T t!xas
                            or
            Department Criminal Just' e and, in dition. a possible tine not to exceed S 10.000.

                        SECOND DEGREE fELONY: J tt:nn of not more than 20 y~ars or kss than 2 years in the
            Tnstitutional Division of [he Texas Department of Criminal Justice and. in addition .. a possible tine not        [0
            I;!xceed 510.000.                                                                                      .
                                                                                                            .
                    SE€ONO DEGREE FELONY (enhanced with one prior felony conviction): a tenn of life or any
            [~nn of not more than 99 years or less than 5 years in th~ Institutional Division of the Texas Department
            uf Criminal Justice and. in addition~ a possible tine not to exceed S10.000.

                      rHIRD DEGREE FELO\IVtenn of not more than 10 \'ears or less than 2 "ears in the
            Institutional Division of the Texas ~ment of Criminal Justice and. in Jddition. a possible rine not to
            ~x\:e~d S10.000.




                                                                                                                       55 

                                                                                                               "   "-\
                                                                                                                     -~




___ HABITUAL FELONY OFFENDER:                      atenn of life or any term of not' more th   years or less
            ars in the Institutional Division of the Texas Department of Criminallusti . ­

                 DEGREE FELONY (enhanced with one prior felony convict" n): a term of not more
than 20 years or ess than 2 years in the Institutional Division of the Te. Department of Criminal
Justice and, in addit' n, a possible fine not to exceed $10,000.

         STATE JAIL F ONY: a tenn of no~ more than 2 years or Ie          than 6 months in a State Jail and,
in addition, a possible tine t to exceed $10,000.

         HABITUAL STATE J L FELONY: any tenn of t more than 20 / 10 years or less than 2
years in the Institutional Divisio of the Texas Depart nt of Criminal Justice and, in addition, a
possi ble tine not to exceed $10,000.

         STATE JAIL FELONY WITH A                       WEAPON OR A PRIOR CONVICTION FOR A
30 OFFENSE UNDER ART. 42'.1-2,:COD                    IMINAL PROCEDURE: a term of not more than 10
years or less than 2 years in the [nstitutional . ision of the Texas Department of Criminal Justice and,
in addition, a possible tine not to ~xceed $10 ' 00.

                                                            PENAL CODE SECTION 12.44 (a): a felony
conviction punished as a misdemean         by a term of n     more than one year in a county jail and a
possi ble tine not to exceed $4,000.

__                              SENTENCED                      L CODE SECTION 12.44 (b): a
,nisdemeanor conviction pun' hed by a tenn of not more than one ear in a county jail and a possible
tine not to ~xceed $4,000.                                            .

_~                        E~tEANOR: a misdemeanor conviction punishe by a term of not more than
llne year in a count Jail and a possible tine not to exceed 54,000.

                    yns DE~tEANOR: a misdemeanor conviction punished by a tenn of not more than 

1SO Jays ye    in a county jail and a possible tine not to exceed S2.000. 


         THER: the range of punishment is by continement in the Institutional Division
Depart nt of Criminal Justice / county jail (circle one) for any tenn of not more than     years and
not less than         years: in addition there is a possible / mandatory (circle une) not to exceed
S- - - - - - ­

 ~)J  2.     PLEA BARGAINS: If no plea bargain agreement exists. -the recommendation of the
prosecuting attorney is not binding on the Court. If a plea bargain agreement does exist. the Court will
intorrn \'OU whether or not it will follow (hat plt!a bargain Jgreeinent berore making any tinding on your
plea. Should the Court reject the plea bargain agreement. you \\"ill be permitted to withdraw your plea.
if you so desire.

ii    3.      PER~IlSSION
                        TO APPEAL: [f the punishment assessed by the Court Joes not exceed the
puni!ihment recommended by the prosecuting attorney and agreed to by you and your attorney. the Court



                                                                                                56 

                                                                     {    I
                                                                     ~'




, must give its permission to you before you can appeal any matter in the case, except for matters that
  \vere raised by written motion filed prior to trial.

U    4.    CITIZENSHIP: Ifyou are not a citizen of the United States of America, a plea of either
Guilty or Nolo Contendre (no contest) for this offense may result in your deportation, or your exclusion
from admission to the country, or the denial of your naturalization under applicable federal law.

~ 5.    DEFERRED ADJUDICATION: If the Court defers adjudicating your guilt and places you
on community supervision, upon any violation of any imposed condition of your community
supervision, you may be arrested and detained as provided by law. You will then be entitled to a
hearing limited to the detennination by th~ Court of whether or not to proceed with the adjudication of
your guilt on the original charge. No appeal may be taken from this determination. After an
adj udication of guilt, all proceedings, including the assessment of your punishment and your right to
appeal, continue as if adjudication of guilt had not been deferred.

~ 6.         WAIVER OF PRE·SENTENCE REPORT: As the Defendant accused of a felony crir:ninal
offense in the above-captioned cause of action I have consulted with my attorney, \vhose name is signed
below, regarding the application of Article 42.12( 9)(a) of the Texas Code of Criminal Procedure to my
case which provides that, prior to imposition of sentence by the Court, {he Court shall direct a
community supervision onicer to report to the Court in writing on the circumstances of the offense with
which I am charged. including my criminal history, if any, and my social history. [understand that the:
Court is not required to order such a report if the only available punishment is imprisonment, unless I
request that such a report be made. I hereby do knowingly and voluntarily waive my right to the
preparation of a report by a community supervision ofticer and expressly request that such a report not
be prepared, except as may otherwise be required by law.

~ 7.         DRIVER'S' LICENSE:'Your driver's license may be suspended as a result of the disposition
uf this case. fn certain circumstances. you may be eligible to receive a restricted driver's license during
the period of suspension at the discretion of the Court.

US.            Comes no\v the defendant. joined by my attorney, and hereby states that the foregoing
 ;\dm~nishments. Statements, and \Vaivers. as well as the attached written \Vaiver of Constitutional
 Rights. Agreement to Stipulate 'and Judicial Confession. were read by me or read to me and \vere
~xplained to me in the language that 1 read. write. or understand by my attorney. and / o'r an intc!rpreter.
namely                                           ,. before I signed [hem. I funher state that l fuJIy
 understand (he foregoing Adl!1onishments. Statements. and \Vaivers. as well as [he attached written
 \Vaiver of Constitutional Rignts, Agreement to Stipulate and Judicial C;onfession. and that I am aware of
an'd fully understand the consequences of my plea. [\vaive the right to have a court reporter record my
plea of Guilty or ~olo Contendre (no contest) or True. I further state that I am mentally competent. chat
I fully understand the nature uf the l:harges against me. Jnd that my plea is freely~ knowingly, Jnd
\'oiunrarily ~n[ered. If my Juomey was appointed by the Court, I hereby give up and waive any right I
may have to wait to prepare tor trial. I state that I am totaJly satistied with the representation given to
Ine by my attorney. and that in my opinion he or she proviqed fully dTective and competent
representation. I \vaive and give up under Article l,l~ of the Texas Code of Criminal Proc~dure any and
Jll ri ghts given [0 me by law whether of form. substance. or procedure. Joined by my attorney. I waive
:.lnd give up my ri ght to a jury trial in this ~ase as well as my ri ght to require the appearance,



                                                                                                     57
confrontation and cross-examination of witnesses. I \vaive and give up any right of contidentiality that I
may have as to the pre-sentence report tiled in this case and agree that' the report may be publicly filed. I
consent to the oral and written stipulations of evidence in this case.

« 9 . JmCIAL CONFESSION: I hereby state [hat I have read or have been read the indictment or
~~n            filed in this case, and I confess and admit that I committed each and every allegation
con tained therein. I state that. I am guilty of the offenses alleged, as well as any and all lesser included
offense. I hereby swear to all the foregoing, and I further sweat that all testimony that I give in this case
wi 11 be the truth, the whole truth, and nothing but the truth, so help me God.



                                                            ~~~
                                                           Defendant

S WORN TO AND SUBSCRIBED BEFORE ME ON THIS DATE:                                    -\~ - ~~

                                                           Deputy Dist-rict Cierk
                                                           Harris County, Texas

We join and approve the waiver of jury trial pursuant to Article 1.13 of the Texas Code of Criminal
Procedure and the stipulations of evidence pursuant to Article 1.15 of the Texas Code of Criminal
Procedure. In addition, the Court hereby Hnds as a fact that the Defendant herein is fully mentally
competent. and that his or h~r plea is freely, knowingly and voluntarily entered.




i\ttorney for   Defend~t                                   Alto'mey for Defendant .      l



( signature)                                               (printed name




                                                                                                58 

STATE OF TEXAS 	

v. 	
                                 _auseNo.             (31ot~-I
                                                            §
                                                            §
                                                            §
                                                                                •
                                                                             IN THE 335 DISTRICT COURT


                                                            §
                                                            §	               OF IlARRIs COUNTY, TEXAS
Defendant

                           ADVICE OF DEFENDANT'S RIGHT TO APPEAL

The Court, pursuant to Tex. R. App. P. 25.2, advises the Defendant as follows:
1. 	 Texas law gives a defendant convicted of a crime the right to appeal his conviction.
2. 	 If you pleaded guilty or no contest and accepted the punishment recommended by the prosecutor, however,
       you cannot appeal your conviction unless the Court gives you permission! If you waived or gave up your right
       to appeal, you canDot appeal your conviction.
3. 	 If you did not plead guilty, you may have the right to appeal. If you want to appeal, you must give notice of
       appeal in writing to this Court's clerk within 30 days.
4. 	 If an attorney represents you in the court of appeals, your attorney must mail a copy of the court of appeals'
     judgment and opinion to your last known address. You must tell your attorney in writing of any change in
     your address.
5. 	 If you are not satisfied with your appeal's result, you can ask the Court of Criminal Appeals to review your case
     by filing a petition for discretionary review in the Court of Criminal Appeals within 30 days of the issuance of
     the opinion by the court ,of appeals. If you fail to inform your attorney of any change in your address, you may
       lose the opportunity to seek discretionary revIew.


The Defendant declares the foDowing to the Court (choose one):               ~)
I. 	   'i-I read and write English. I have read and I understand this docume~(Defendant initial here if
     true); or

2. 	   0    I speak English. _ _ _---:--:-_ _ _ _ _ _ _ _ (name reader) read this document to me. I understand
       its contents.          (befendant initial here if true); or

3. 	                              _ _ _ _ _---,-_ _ _ _ _ (name translator) translated this document for me.
                                 ~_ _ _(Defendant initial here if true).




                                                                                                  Harris County, Texas




                                                                                                        Revis~I2/12
e·                                       •	       Cause No.       131064 -6
                                                                                          •

THE STATE OF TEXAS 	                                                          IN THE '"3 -;8 DISTRICT COURT

v. 	                                                                          C9UN'fl Cf                                                                                         ,.




          Case #         i 3i otCf-6
                     ----------------------------

          Defendant Name                                     Ank.;? ~<
...   ­
                                        ,
                                      _. ._...   -- ..-. .      .... ....   -'-   .- .        - - -­
             -~   -_.__ .-   ...--.



          Prea information
                         Ak",,~ ~ @ '11:;>,                                       pU     k f~ tJ?AI2­




          O. A. Name                  1lU-' JJ...1~                               





                                                                                               RECORDER'S MEMORANDUM
                                                                                               This instrument is of poor quality
                                                                                                     at the time of imaging




                                                                                                                                61
Jones v. State, Not Reported in S.W.3d (2015)



                                                                trial court assessed punishment at fifteen years' imprisonment
                                                                and certified that Jones waived his right to appeal.
                  20 15 WL 1734910 

    Only the Westlaw citation is currently available. 

                                                                       See TEX. PENAL CODE ANN . § 22.01(b·l) (West
          SEE TX R RAP RULE 47.2 FOR 
                                 2011).
    DESIGNATION AND SIGNING OF OPINIONS. 

                                                                2      See TEX. PENAL CODE ANN . § 12.32(a) (West Supp.
     DO NOT PUBLISH. TEX. R. APP. P. 47.2(B). 
                        2014) (punishment range for first-degree felony is five
            Court of Appeals of Texas, 
                               years to life imprisonment); TEX. PENAL CODE ANN .
               Houston (1st Dist. 
                                    l2.42(b) (West Supp. 2014) (with an exception not
                                                                       applicable to this case, second-degree felony is enhanced
            Andrew Olevia Jones, Appellant 
                           to first-degree felony if defendant has previously been

                                v.                                     finally convicted of a felony other than a state jail
                                                                       felony), TEX. PENAL CODE ANN. l2.42(d) (with
                The State of Texas, Appellee
                                                                       exceptions not applicable to this case, punishment range
                                                                       for felony offense with two prior final felony convictions
                 NO. 01-14-00501-CR
                                                                       is twenty-five years to life imprisonment).
                Opinion issued April 14, 2015
                                                                Jones subsequently filed a notice of appeal and argues,
On Appeal from the 338th District Court, Harris County,         among other things, that he did not waive his right to
Texas, Trial Court Case No. 1390646                             appeal because his plea was entered without an agreed
                                                                recommendation as to punishment. In response, the State has
Attorneys and Law Firms                                         filed a motion to dismiss the appeal arguing that Jones waived
                                                                his right to appeal because the State provided consideration
Melissa Martin, for Andrew Olevia Jones.
                                                                for the waiver by abandoning an enhancement to lower the
Devon Anderson, Alan Curry, David C. Newell, for the State      applicable punishment range . Because we find that the trial
of Texas.                                                       court's certification that Jones waived his right to appeal is
                                                                supported by the record, we grant the State's motion and
Panel consists of Justices Keyes, Bland, and Massengale.        dismiss this appeal.



                MEMORANDUM OPINION
                                                                                            Analysis

PER CURIAM
                                                                An appeal must be dismissed if a certification showing that
                                                                the defendant has the right of appeal has not been made
*1 Appellant, Andrew Olevia Jones, was charged with the
                                                                part of the record. See TEX. R. APP. P. 25.2(d); Dears v.
offense of assault of a family member after having been
                                                                State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). The
previously convicted of an assault against a family member,
                                                                trial court's certification, which was signed by Jones, states
a second-degree felony. I The indictment included two
                                                                that Jones waived his right of appeal. See TEX. R. APP. P.
enhancement paragraphs alleging that Jones had two prior
                                                                25.2(a). A valid waiver of appeal prevents a defendant from
felony convictions, one for aggravated robbery and another
                                                                appealing without the trial court's consent. See Monreal v.
for possession of a controlled substance. Jones pleaded
                                                                State, 99 S.W.3d 615, 622 (Tex. Crim. App. 2003). We review
guilty without an agreed recommendation as to punishment,
                                                                the record to detennine whether the record supports the trial
but with an agreement that the State would abandon
                                                                court's certification. See Dears, 154 S.W.3d at 615 (providing
the enhancement regarding his prior felony conviction for
                                                                that an appellate court may review the record to detennine
possession of a controlled substance. Abandoning the second
                                                                whether an appellant has the right to appeal).
enhancement reduced the punishment range considered by
the trial court from that of a habitual felony offender
                                                                *2   Our review of the record indicates that, on March
with two prior felony convictions (twenty-five years to life
                                                                19, 2014, the State agreed to abandon the enhancement
imprisonment) to that of a first-degree felony (five years to
                                                                dealing with Jones's prior conviction for possession of a
life imprisonment). 2 In accordance with this agreement, the    controlled substance, and Jones entered a plea of guilty



hJpstlawNe:ct   It)   2015 1 homson Reuters. No claim to ong in al U.S. Government Works .
Jones v. State, Not Reported in S.W.3d (2015)



                                                                                            waives his right of appeal in exchange for consideration
without a recommendation as to punishment. As part of the
                                                                                             from the State, his waiver is made knowingly, intelligently,
plea paperwork, Jones signed a document styled "Waiver of
                                                                                             and voluntarily, and he may not appeal any matters unless
Constitutional Rights, Agreement to Stipulate, and Judicial
                                                                                             the trial court first grants permission. ") (citation omitted).
Confession," which states: "Further, I waive any right of
                                                                                             Here, the State provided consideration for Jones's waiver
appeal which I may have should the court accept the foregoing
                                                                                             by abandoning the second enhancement allegation, thereby
plea bargain agreement between myself and the prosecutor."
                                                                                             reducing Jones's punishment range to that of a first-degree
The document provides that the plea was entered without
                                                                                             felony and removing the twenty-five year minimum sentence
an agreed recommendation as to punishment and strikes the
                                                                                             from the trial court's consideration.
second enhancement paragraph regarding Jones's prior felony
conviction for possession of a controlled substance. The plea
paperwork also includes another document from the State
memorializing its agreement to drop the enhancement in                                                                 Conclusion
exchange for Jones's plea without an agreed recommendation.
                                                                                             We find that the record shows that Jones waived his right to
A defendant may knowingly and intelligently waive his                                        appeal as consideration, along with his plea, for the State's
appeal as a part of a plea, even when sentencing is not                                      abandoning the second enhancement. Because the trial court's
agreed upon, where consideration is given by the State for                                   certification that Jones waived his right to appeal is supported
that waiver. See Ex parte Bl'Oadway, 301 S.W.3d 694, 699                                     by the record and the trial court has not given its permission
(Tex. Crim. App. 2009) (holding that "a defendant may                                        to appeal, Jones has no right of appeal and we must dismiss
knowingly and intelligently waive his entire appeal as a part                                this appeal. See Menelee v. State, 287 S.W.3d 9, 12 n.12 (Tex.
of a plea, even when sentencing is not agreed upon, where                                    Cnm. App. 2009); Dears, 154 S.W.3d at 613. Accordingly,
consideration is given by the State for that waiver."); Jones                                we grant the State's motion to dismiss the appeal for want of
v. State, No. 01-14-00510-CR, 2015 WL 505179, at *1                                         jurisdiction. We dismiss any other pending motions as moot.
(Tex.App.-Houston [1st Dist.] Feb. 5,2015, no pet.) (mem.
op., not designated for pUblication) ("When a defendant
                           -....          __._------_ __ _._-_ _
                                   __...._.            ....   ..   .. .._----_.._ ---- - - . - - - - - ­

 End of Document                                                                       @   2015 Th omson Reu ters . No claim to original U,S Government Works.




 Jf'StlCi\vNe:d   @   2015 Thomson Reuters . No claim to original U.S, Government Works.                                                                    2